Order entered August 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00856-CR

                              EX PARTE ALEJANDRO TOVAR

                     On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                           Trial Court Cause No. MC13-A1095

                                            ORDER
       The Court has before it the August 23, 2013 motion of Roberto Alonzo and Dan Wood,

Jr. to withdraw as appellant’s attorneys. In the motion, Mr. Alonzo and Mr. Wood state that

although appellant directed them to file a notice of appeal from the trial court’s order denying

him habeas corpus relief, appellant has refused to enter a contract for appellate representation.

Mr. Alonzo and Mr. Wood further state that they are retained, not appointed, counsel for

appellant. They ask that they be allowed to withdraw or, alternatively, that the appeal be abated

to determine whether appellant desires to pursue it.

       The clerk’s and reporter’s records have been filed in this appeal. Appellant’s brief was

due on August 23, 2013, and the appeal is set for submission without argument on October 11,

2013. This appeal involves a post-conviction habeas corpus proceeding brought under article

11.072 of the Texas Code of Criminal Proceeding. Appellant is not constitutionally or statutorily

entitled to appointed counsel in this habeas corpus proceeding. See Ex parte Graves, 70 S.W.3d
103, 111 (Tex. Crim. App. 2002); see also TEX. CODE CRIM. P. ANN. art. 11.072 (West 2005)

(contains no requirement that counsel be appointed for applicant).

       Accordingly, we GRANT the motion of Mr. Alonzo and Mr. Wood to withdraw as

appellant’s attorneys of record. We DIRECT the Clerk to remove Roberto Alonzo and Dan

Wood, Jr. as appellant’s attorneys of record.

       We ORDER Mr. Alonzo and Mr. Wood to send copies of the clerk’s and reporter’s

records to appellant to allow him to prepare his brief for this appeal. We further ORDER Mr.

Alonzo and Mr. Wood to provide this Court, within SEVEN DAYS of the date of this order,

with written verification that they have sent appellant copies of the record.

       We ORDER appellant to provide this Court, by SEPTEMBER 9, 2013, with the name,

State Bar number, and contact information for new retained counsel. If we do not receive the

name and contact information by the date specified, we will presume appellant is representing

himself in this appeal.

       We ORDER appellant to file his brief in this appeal by SEPTEMBER 23, 2013. We

ORDER the State to file its brief by OCTOBER 7, 2013. If any party does not file its brief by

the date specified, the appeal will be submitted without that party’s brief.

       The appeal remains set for submission on October 11, 2013.

       We DIRECT the Clerk to send copies of this order, by Roberto Alonzo, Dan Wood, Jr.,

and Michael Casillas.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Alejandro

Tovar, 1913 Pembroke Street, Irving, Texas 75060.


                                                      /s/     KERRY P. FITZGERALD
                                                              PRESIDING JUSTICE